Name: 1999/320/CFSP: Council Decision of 10 May 1999 adopted by the Council on the basis of Article 14 of the Treaty on European Union, on a European Union contribution to the collection and destruction of weapons in Albania
 Type: Decision
 Subject Matter: EU finance;  defence;  Europe;  international security
 Date Published: 1999-05-13

 Avis juridique important|31999D03201999/320/CFSP: Council Decision of 10 May 1999 adopted by the Council on the basis of Article 14 of the Treaty on European Union, on a European Union contribution to the collection and destruction of weapons in Albania Official Journal L 123 , 13/05/1999 P. 0012 - 0013COUNCIL DECISIONof 10 May 1999adopted by the Council on the basis of Article 14 of the Treaty on European Union, on a European Union contribution to the collection and destruction of weapons in Albania(1999/320/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 14 and 28 thereof,Having regard to Joint Action 1999/34/CFSP of 17 December 1998 adopted by the Council on the basis of Article J.3 of the Treaty on European Union, on the European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons(1),(1) Whereas in Common Position 97/357/CFSP(2) the European Union expressed its intention to help Albania to promote the democratic process, the return to political stability and internal security;(2) Whereas the excessive and uncontrolled accumulation and spread of small arms and light weapons poses a threat to peace and security and reduces the prospects for sustainable development; whereas this is acutely the case in Albania;(3) Whereas, in pursuing the objectives set out in Article 1 of Joint Action 1999/34/CFSP, the European Union envisages operating within the relevant international fora to give assistance to countries requesting support for controlling or eliminating a surplus of small arms in their territory, in particular where this may help to prevent armed conflict or in post-conflict situations in accordance with Article 4 thereof; whereas this Decision is intended to implement Joint Action 1999/34/CFSP;(4) Whereas the United Nations Department for Disarmament Affairs (DDA) and Development Programme (UNDP) pilot project "weapons in exchange for development in the Gramsh district of Albania" is intended to convince the population to turn in their private weapons voluntarily while offering as an incentive the reconstruction of roads, installation of telephone lines and supply of vehicles;(5) Whereas the European Union considers that a financial contribution to the said project would pursue the aims of influencing public opinion in favour of civilian disarmament, improving the secutiry situation in Albania as well as promoting the concept of "weapons in exchange for development" as a model for replication in other areas;(6) Whereas the European Union intends therefore to offer financial support in accordance with Title II of Joint Action 1999/34/CFSP,HAS DECIDED AS FOLLOWS:Article 11. The European Union contribute to promoting the collection and destruction of weapons in the Gramsh district in Albania.2. For this purpose, the European Union shall give financial support to the DDA and UNDP pilot project "weapons in exchange for development in the Gramsh district of Albania".3. The European Union contribution shall be conditional on the participation by European Union representatives in the National Steering Committee of the programme. Within this forum, the European Union strongly for the destruction of all collected weapons.Article 21. The European Union contribution referred to in Article 1 shall be allocated to the disarmament component of the DDA and UNDP pilot project. It shall finance the destruction of collected weapons, as well as the setting up of an adequate mobile arms control team. For this purpose, an amount of up to EUR 500000 shall be charged to the general budget of the European Communities for 1999.2. The management of the expenditure financed by the amount specified in paragraph 1 shall be subject to the procedures and rules of the Community applying to budget matters.Article 31. The amount specified in Article 2(1) shall be allocated as follows:(a) one third as soon as the approximately 5000 weapons which have already been collected are effectively destroyed,(b) a second third once a further 10000 weapons have been collected and effectively destroyed,(c) the remaining third, once a further 5000 weapons have been collected and effectively destroyed.2. The Council notes that the Commission will direct its action towards achieving the objectives and priorities of this Decision by appropriate Community measures.Article 41. The Presidency shall:- ensure liaison with the relevant UN bodies,- establish with the Government of Albania the contacts needed to implement this Decision, notably through participation in the National Steering Committee,- keep the Council informed.2. The Council shall, within six months of the adoption of this Decision, examine its implementation with a view to considering further possible initiatives in Albania.Article 5This Decision shall take effect on the date of its adoption.Article 6This Decision shall be published in the Official Journal.Done at Brussels, 10 May 1999.For the CouncilThe PresidentH. EICHEL(1) OJ L 9, 15.1.1999, p. 1.(2) OJ L 153, 11.6.1997, p. 4.